Citation Nr: 1225237	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-44 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether the issue of entitlement to service connection for bilateral hearing loss is properly on appeal before the Board. 

2. Entitlement to an initial compensable rating for service-connected left knee strain.

3. Entitlement to an initial compensable rating for service-connected right knee strain.

4. Entitlement to an initial rating in excess of 10 percent for service-connected degenerative disc disease of the lower back.

5. Entitlement to an initial rating in excess of 10 percent for service-connected cervical spondylotic changes.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2008 and October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit Michigan.

The initial rating issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The November 2009 substantive appeal was not filed within one year of the rating decision or within 60 days of the statement of the case on the issue of entitlement to service connection for bilateral hearing loss, and the Veteran did not request an extension of time. 

2. VA has not implicitly or explicitly waived the issue of timeliness with respect to the substantive appeal for the claim of entitlement to service connection for bilateral hearing loss. 

CONCLUSION OF LAW

As the Veteran did not timely perfect an appeal as to the issue of entitlement to service connection for bilateral hearing loss, and the AOJ has closed the appeal, the Board does not have jurisdiction over the matter.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.30, 20.101, 20.200, 20.202, 20.302, 20.303 (2011); Percy v. Shinseki, 23 Vet. App. 37 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), does not apply in the instant case.  The Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the present case, the issue is the timeliness of the Veteran's substantive appeal pertaining to the issue of entitlement to service connection for bilateral hearing loss.  The facts as to the date of receipt of the Substantive Appeal are not in dispute.  Thus, resolution of the Veteran's appeal is wholly dependent on interpretation of the relevant VA statutes and regulations.  As no reasonable possibility exists that any further factual development would assist in substantiating the claim, should any deficiencies of VCAA notice or assistance exist, they are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the Veteran in substantiating the claim).  Moreover, because the claim is being denied as a matter of law, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (deficiency of VCAA notice is not prejudicial when a benefit could not be awarded as a matter of law); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

The Board may address questions pertaining to jurisdictional authority, including whether a substantive appeal was timely at any stage of the proceedings.  38 C.F.R. § 20.101.  The Board observes that the Veteran did not file a timely substantive appeal with regard to this claim the service connection claim for bilateral hearing loss and the initial rating claims for the service-connected left and right knees, lower back, and cervical spine.  With respect to the left knee, right knee, lower back, and cervical spine claims, the Board observes that regardless of the untimeliness or absence of the substantive appeal, these issues were certified to the Board by the RO via a VA Form 8.  The VA Form 8 for certifying claims to the Board is an administrative document and neither confers nor deprives the Board of jurisdiction over an issue.  38 C.F.R. § 1935.  However, the RO's certification of these claims led the Veteran, as indicated by his representative's arguments on a VA Form 646 and informal hearing presentation, to believe these issues were properly on appeal.  Accordingly, the Board determines that VA has implicitly waived any issue of timeliness in the filing of the substantive appeal with respect to the initial rating claims.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Therefore, there is no jurisdictional question remaining with respect to those claims. 

As for the bilateral hearing loss claim, the Board observes that in contrast to the initial rating claims, no further action was taken by either the Veteran or the RO after the SOC.  In the October 2011 informal hearing presentation, the Veteran, through his representative, argued that the claim of entitlement to service connection for bilateral hearing loss should have been certified to the Board.  The Board's review of the record revealed that the substantive appeal for that issue was not timely, and the Board notified the Veteran of this fact in May 2012.  A response was received in June 2012.  

An appeal to the Board consists of a timely filed Notice of Disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed Substantive Appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. 
§ 20.200.  For a substantive appeal to be timely, it must be filed by the Veteran or his representative within 60 days of the issue date of the SOC or within one year of the rating decision.  38 C.F.R. § 20.302(b).  If the document is mailed to VA, the filing date is the date the document is received by VA or the postmark date.  If the postmark is not available, the postmark date is computed to be five days before the date of receipt, excluding weekends and holidays.  38 C.F.R. § 20.305.  A substantive appeal must be filed with the VA office that issued the SOC or with the office that currently has jurisdiction if the file has been transferred.  38 C.F.R. 20.300.

The SOC was issued on September 3, 2009.  The VA Form 9 was signed by the Veteran and submitted to his representative on November 9, 2009.  The representative then apparently hand-delivered the document with a cover letter to the RO as the RO date of receipt was also November 9, 2009.  This date is over 60 days after the SOC was issued and over one year and three months past the date of issue for the rating decision.  The representative argues that the postmark rule applies, as five days prior to November 9, 2009, excluding weekends and holidays, was November 3, 2009.  Nevertheless, a review of the header of the VA Form 9 clearly shows that it was faxed to the representative.  The postmark rule does not apply to faxed documents.  

A hard copy of the same VA Form 9 was received by the RO on November 16, 2009, also via the representative.  Arguments as to whether the postmark rule applies to documents mailed to the representative rather than directly to VA aside, the postmark date does not reflect timeliness.  The postmark date for the hard copy received on November 16, 2009 would be November 9, 2009, which is outside the period for timeliness.  Therefore, the Veteran did not timely file a substantive appeal for the claim of entitlement to service connection for bilateral hearing loss.  

The agency of original jurisdiction (AOJ) may extend the period of time for filing a substantive appeal for good cause shown and may close the case for failure to respond after receipt of the SOC, but questions as to timeliness or adequacy of response shall be determined by the Board.  38 U.S.C.A. § 7105(d)(3).  Where a veteran does not timely file a substantive appeal, and VA does not waive the substantive appeal timeliness requirement, the Board may decline to exercise jurisdiction over the matter.  Percy, 23 Vet. App. at 43, citing Roy v. Brown, 5 Vet. App. 554 (1993).  Thus, while the untimeliness of a substantive appeal does not preclude the Board from exercising jurisdiction, it allows the Board to exercise its discretion in taking jurisdiction of an appeal.  The Veteran neither timely responded to the SOC nor requested an extension of time.  After the SOC, the bilateral hearing loss issue is not mentioned in the file by the AOJ, the Veteran, or the Veteran's representative until the October 2011 informal hearing presentation.  As the RO did not continue to process the appeal after the SOC and did not certify the issue to the Board, VA did not implicitly waive the requirement of a timely substantive appeal.  Rather, the AOJ implicitly closed the case.  Thus, the Board has discretion in exercising jurisdiction over the appeal.  

The Board acknowledges the representative's argument that the Board has implied that the issue of service connection is valid, and therefore, has implicitly waived the untimely filing.  The only action the Board has taken thus far is to question the timeliness of the substantive appeal.  The Board cannot implicitly accept an issue for adjudication while at the same time questioning whether there is an issue before it.  Therefore, the Board declines jurisdiction over the issue of entitlement to service connection for bilateral hearing loss, and the appeal is dismissed.       


ORDER

The substantive appeal being untimely, the claim of entitlement to service connection for bilateral hearing loss is dismissed. 



REMAND

Reasons for remand: to request that the Veteran identify pertinent treatment and to schedule additional VA examinations

The Veteran has reported being treated only by private physicians for his service-connected disabilities.  No records from such physicians are in the claims file.  Thus, the Veteran should be requested to submit any records he wishes VA to consider or to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, so that VA may obtain these records and associate them with the claims file. 

The Board observes that the most recent VA orthopedic examination was performed in October 2008, almost four years ago.  As the Veteran's private treatment records are not in the claims file, the Board determines that it does not have sufficient information to ascertain the current nature and severity of the disabilities on appeal.  38 C.F.R. § 3.327 (2011).  Therefore, the Board finds that a remand is necessary so that an additional VA orthopedic examination may be scheduled. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran submit pertinent private treatment records or complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, so that VA may obtain these records.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for a VA orthopedic examination to assess the current nature and severity of his service-connected (a) right knee disability, (b) left knee disability, (c) lower back disability, and (d) cervical spine disability.  All necessary and appropriate tests should be performed, including range of motion tests using a goniometer.  All subjective complaints and objective findings should be documented, and all diagnoses appropriate to the Veteran's symptoms should be noted.  The examiner should comment on any additional functional loss the Veteran experiences with repetition of movement due to pain, fatigue, weakness, lack of endurance, and incoordination,

The claims file should be made available for review, and the examination report should reflect that such review occurred. 

3. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claims should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


